United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 9, 2015                  Decided June 5, 2015

                         No. 13-5272

              LENEUOTI FIAFIA TUAUA, ET AL.,
                      APPELLANTS

                              v.

            UNITED STATES OF AMERICA, ET AL.,
                      APPELLEES

   AMERICAN SAMOA GOVERNMENT AND AUMUA AMATA,
                   INTERVENORS


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:12-cv-01143)


     Neil C. Weare argued the cause for appellants. With him
on the briefs were Robert J. Katerberg, Murad S. Hussain,
Elliott C. Mogul, and Dawn Y. Yamane Hewett.

     Jessica Ring Amunson and Erica L. Ross were on the
brief for amicus curiae David B. Cohen in support of
appellants.

     David J. Debold and Molly M. Claflin were on the brief
for amici curiae Citizenship Scholars in support of appellants.
                                2

    Eugene D. Gulland was on the brief for amici curiae
Certain Members of Congress and Former Government
Officials in support of appellants.

    Krim M. Ballentine, filed the brief as amicus curiae in
support of appellant.

    Wynne P. Kelly, Assistant U.S. Attorney, argued the
cause for appellees. With him on the brief were Ronald C.
Machen Jr., U.S. Attorney, and R. Craig Lawrence, Assistant
U.S. Attorney.

    Michael F. Williams argued the cause and filed the brief
for intervenors for appellee American Samoa Government
and Congresswoman Aumua Amata.

    Paul R.Q. Wolfson, Dina B. Mishra, and Adam I. Klein
were on the brief for amici curiae Scholars of Constitutional
Law and Legal History in support of neither party.

   Before: BROWN, Circuit Judge, and SILBERMAN and
SENTELLE, Senior Circuit Judges.

     BROWN, Circuit Judge: In our constitutional republic,
Justice Brandeis observed, the title of citizen is superior to the
title of President. Thus, the questions “[w]ho is the
citizen[?]” and “what is the meaning of the term?” Aristotle,
Politics bk. 3, reprinted in part in READINGS IN POLITICAL
PHILOSOPHY 55, 61 (Francis W. Coker ed., 1938), are no less
than the questions of “who constitutes the sovereign state?”
and “what is the meaning of statehood as an association?”
We are called upon to resolve one narrow circumstance
implicating these weighty inquiries.             Appellants are
individuals born in the United States territory of American
                               3
Samoa. Statutorily deemed “non-citizen nationals” at birth,
they argue the Fourteenth Amendment’s Citizenship Clause
affords them citizenship by dint of birthright. They are
opposed not merely by the United States but by the
democratically elected government of the American Samoan
people. We sympathize with Appellants’ individual plights,
apparently more freighted with duty and sacrifice than
benefits and privilege, but the Citizenship Clause is textually
ambiguous as to whether “in the United States” encompasses
America’s unincorporated territories and we hold it
“impractical and anomalous,” see Reid v. Covert, 354 U.S. 1,
75 (1957), to impose citizenship by judicial fiat—where doing
so requires us to override the democratic prerogatives of the
American Samoan people themselves. The judgment of the
district court is affirmed; the Citizenship Clause does not
extend birthright citizenship to those born in American
Samoa.

                               I

     The South Pacific islands of American Samoa have been
a United States territory since 1900, when the traditional
leaders of the Samoan Islands of Tutuila and Aunu’u
voluntarily ceded their sovereign authority to the United
States Government. See Instrument of Cession by the Chiefs
of Tutuila Islands to United States Government, U.S.-Tutuila,
Apr. 17, 1900. Today the American Samoan territory is
partially self-governed, possessing a popularly elected
bicameral legislature and similarly elected governor. 1
Complaint at 13 ¶ 27, Tuaua v. United States, 951 F. Supp. 2d

1
   Although it possesses significant institutions of local self-
governance American Samoa is classified as a “non-self-governing
territory” by the United Nations General Assembly. See generally
U.N. Charter ch. XI.
                                 4
88 (D.D.C. 2013) (No. 12-cv-01143). The territory, however,
remains under the ultimate supervision of the Secretary of the
Interior. See Exec. Order No. 10,264 (June 29, 1951)
(transferring supervisory authority from the Secretary of the
Navy to the Secretary of the Interior).

     Unlike those born in the United States’ other current
territorial possessions—who are statutorily deemed American
citizens at birth—section 308(1) of the Immigration and
Nationality Act of 1952 designates persons born in American
Samoa as non-citizen nationals. 2 See 8 U.S.C. § 1408(1).
Below, Appellants challenged section 308(1), as well as State
Department policies and practices implementing the statute,
see, e.g., 7 FAM § 1125.1(b), on Citizenship Clause grounds
and under the Administrative Procedure Act. The district
court rejected Appellants’ arguments and dismissed the case
for failure to state a claim upon which relief can be granted.
Tuaua v. United States, 951 F. Supp. 2d 88, 94 (D.D.C.
2013); see also FED. R. CIV. P. 12(b)(6). On appeal
Appellants reassert only their constitutional claim. Our
review is de novo. Atherton v. D.C. Office of Mayor, 567
F.3d 672, 681 (D.C. Cir. 2009).

                                 II

     The Citizenship Clause of the Fourteenth Amendment
provides that “[a]ll persons born or naturalized in the United
States, and subject to the jurisdiction thereof, are citizens of
the United States and of the State wherein they reside.” U.S.
CONST. amend. XIV, § 1, cl. 1. Both Appellants and the


2
 Persons born in the Philippines during the territorial period, which
ended in 1946, were likewise statutorily designated non-citizen
nationals.
                                   5
United States government 3 agree the text and structure of the
Fourteenth Amendment unambiguously leads to a single
inexorable conclusion as to whether American Samoa is
within the United States for purposes of the clause. They
materially disagree only as to whether the inescapable
conclusion to be drawn is whether American Samoa “is” or
“is not” a part of the United States. See generally JOHN
BARTLETT, BARTLETT’S FAMILIAR QUOTATIONS (17th ed.
2002) (“The devil is in the detail[s].”).

                                       A

     Appellants rely on a comparison of the first and second
clauses of the Fourteenth Amendment—the Citizenship and
Apportionment Clauses, respectively. They argue the former
is framed expansively through use of the overarching term “in
the United States,” U.S. CONST. amend. XIV, § 1, cl. 1, while
the latter speaks narrowly in terms of apportionment of
representatives “among the several States,” U.S. CONST.
amend. XIV, § 1, cl. 2 (emphasis added). In contrast, the
Appellees look to differences between the Thirteenth and
Fourteenth Amendment. 4      Partly relying on dictum from

3
  Unlike the United States Government, Intervenors—the American
Samoan Government and Congressman Faleomavaega—
exclusively argue Appellants’ interpretation is foreclosed by
precedents from the Insular case line.
4
  The United States Government also argues, “even if Plaintiffs
were correct that . . . the Fourteenth Amendment should generally
confer birthright citizenship[,] . . . Congress’s direct modification of
that status by statute trumps that interpretation.” Brief of
Respondent-Appellee at 26, No. 13-5272 (D.C. Cir. Aug. 11, 2014)
(relying on Rogers v. Bellei, 401 U.S. 815, 828 (1971)). This
argument is novel, if curious. Yet it erroneously conflates
Congress’s broad powers over naturalization with authority to
statutorily abrogate the scope of birthright citizenship available
                                 6
Justice Brown’s judgment for the Supreme Court in
Downes v. Bidwell, 182 U.S. 244 (1901), the United States
Government argues the Thirteenth Amendment prohibits
slavery “within the United States, or any place subject to their
jurisdiction,” id. at 251 (emphasis added), while the
Fourteenth Amendment’s Citizenship Clause applies to
persons “born . . . in the United States, and subject to the
jurisdiction thereof,” id. (emphasis added). According to the
Government the Thirteenth Amendment’s phraseology
contemplates areas “not a part of the Union, [which] [a]re still
subject to the jurisdiction of the United States,” while the
Fourteenth Amendment incorporates a “limitation to persons
born or naturalized in the United States, which is not extended
to persons born in any place ‘subject to their jurisdiction.’”
Id.

     Neither argument is fully persuasive, nor does it squarely
resolve the meaning of the ambiguous phrase “in the United
States.” The text and structure alone are insufficient to divine
the Citizenship Clause’s geographic scope. The difference
between the Citizenship and Apportionment Clauses could
suggest the former has a broader reach than the latter. See
United States v. Diaz-Guerrero, 132 F. App’x 739, 740–41
(9th Cir. 2005) (“It is a well-established canon of statutory
interpretation that the use of different words or terms within a
statute demonstrates . . . [intent] to convey a different
meaning for those words . . . .”). But, even if this is the case,
Appellants’ argument does not resolve the question at issue
because both text and structure are silent as to the precise
contours of the “United States” under the Citizenship Clause.


under the Constitution itself. Congress’s authority for the latter is
wanting. See generally Marbury v. Madison, 5 U.S. (1 Cranch)
137, 178 (1803) (“[T]he constitution is superior to any ordinary act
of the legislature.”).
                                7
Even if “United States” is broader than “among the several
States,” it remains ambiguous whether territories situated like
American Samoa are “within” the United States for purposes
of the clause. The Government’s argument is similarly
incomplete.       While the language of the Thirteenth
Amendment may be broader than that found in the
Citizenship Clause, this comparison yields no dispositive
insight as to whether the Citizenship Clause’s use of the term
“United States” includes American Samoa or similarly
situated territories.

     Appellants rely on scattered statements from the
legislative history to bolster their textual argument. See, e.g.,
CONG. GLOBE, 39TH CONG., 1ST SESS. 2890, 2894 (1866)
(“[The Citizenship Clause] refers to persons everywhere,
whether in the States, or in the Territories or in the District of
Columbia.”) (statement of Sen. Trumbull). “[T]he legislative
history of the Fourteenth Amendment . . . like most other
legislative history, contains many statements from which
conflicting inferences can be drawn . . . .” Afroyim v. Rusk,
387 U.S. 253, 267 (1967). Here, and as a general matter,
“[i]solated statements . . . are not impressive legislative
history.” Garcia v. United States, 469 U.S. 70, 78 (1984).

                                    B

     Appellants and Amici Curiae further contend the
Citizenship Clause must—under Supreme Court precedent—
be read in light of the common law tradition of jus soli or “the
right of the soil.” See United States v. Wong Kim Ark, 169
U.S. 649, 654 (1898) (“The constitution nowhere defines the
meaning of . . . [the word “citizen”], either by way of
inclusion or of exclusion, except in so far as this is done by
the affirmative declaration that ‘all persons born or
naturalized in the United States, and subject to the jurisdiction
                                 8
thereof, are citizens of the United States.’ In this, as in other
respects, it must be interpreted in the light of the common
law, the principles and history of which were familiarly
known to the framers of the constitution.”) (internal citation
omitted).

     The doctrine of jus soli is an inheritance from the English
common law. Those born “within the King’s domain” and
“within the obedience or ligeance of the King” were subjects
of the King, or “citizens” in modern parlance. See Calvin’s
Case, 77 Eng. Rep. 377, 399 (1608). The domain of the King
was defined broadly. It extended beyond the British Isles to
include, for example, persons born in the American colonies.
Inglis v. Trustees of Sailor’s Snug Harbor, 28 U.S. (3 Pet.)
99, 120–21 (1830).

     After independence the former colonies continued to look
to the English common law rule. See, e.g., id. at 164–65.
Following the Constitution’s ratification the principal
exception to jus soli was for African Americans born in the
United States, see Dred Scott v. Sanford, 60 U.S. (19 How.)
393, 404–05 (1857); an exception necessarily repudiated with
the ratification of the Fourteenth Amendment. 5 Relying on
the Supreme Court’s opinion in United States v. Wong Kim
Ark, 169 U.S. 649, Appellants and Amici Curiae accordingly
argue the geographic scope of the Fourteenth Amendment’s
Citizenship Clause should be read expansively as the

5
  During the pre-constitutional period of confederation, “[p]aupers,
vagabonds and fugitives from justice” were excepted from the
“privileges and immunities of free citizens in the several States.”
ARTICLES OF CONFEDERATION, art. IV (emphasis added). It was
only after “the adoption of the Constitution [that] it became
necessary in many cases to determine whether an individual in a
given case was a citizen of the United States.” Peter Hand Co. v.
United States, 2 F.2d 449, 452 (7th Cir. 1924) (emphasis added).
                                  9
“domain” of the sovereign under background jus soli
principles.

     We are unconvinced, however, that Wong Kim Ark
reflects the constitutional codification of the common law rule
as applied to outlying territories. As the Ninth Circuit noted
in Rabang v. INS, the expansive language of Wong Kim Ark
must be read with the understanding that the case “involved a
person born in San Francisco, California. The fact that he had
been born ‘within the territory’ of the United States was
undisputed, and made it unnecessary to define ‘territory’
rigorously or decide whether ‘territory’ in its broader sense
meant ‘in the United States’ under the Citizenship Clause.”
35 F.3d 1449, 1454 (9th Cir. 1994); accord Nolos v. Holder,
611 F.3d 279, 284 (5th Cir. 2010); Valmonte v. INS, 136 F.3d
914, 920 (2d Cir. 1998). 6 “It is a maxim, not to be
disregarded, that general expressions, in every opinion, are to
be taken in connection with the case in which those
expressions are used. If they go beyond the case, they may
be respected, but ought not to control the judgment in a
subsequent suit when the very point is presented for
decision.” Wong Kim Ark, 169 U.S. at 679.

6
  Because it may also bear upon the impractical and anomalousness
inquiry, we note the vast practical consequences of departing from
our sister circuits’ decisions. Despite Appellants’ contentions to the
contrary, there is no material distinction between nationals born in
American Samoa and those born in the Philippines prior to its
independence in 1946. Contra Brief for Petitioner-Appellant at 42–
43 (attempting to distinguish the Philippines context because that
territory was acquired via conquest and because it was always the
purpose of the United States to eventually withdraw its
sovereignty). The extension of citizenship to the American Samoan
people would necessarily implicate the United States citizenship
status of persons born in the Philippines during the territorial
period—and potentially their children through operation of statute.
                               10

     And even assuming the framers intended the Citizenship
Clause to constitutionally codify jus soli principles, birthright
citizenship does not simply follow the flag. Since its
conception jus soli has incorporated a requirement of
allegiance to the sovereign. To the extent jus soli is adopted
into the Fourteenth Amendment, the concept of allegiance is
manifested by the Citizenship Clause’s mandate that
birthright citizens not merely be born within the territorial
boundaries of the United States but also “subject to the
jurisdiction thereof,” U.S. CONST. amend. XIV, § 1, cl. 1; see
Wong Kim Ark, 169 U.S. at 655 (“The principle embraced all
persons born within the king’s allegiance, and subject to his
protection. . . . Children, born in England, of [] aliens, were []
natural-born subjects. But the children, born within the realm,
of foreign ambassadors, or the children of alien enemies, born
during and within their hostile occupation of part of the king’s
dominions, were not natural-born subjects, because not born
within the allegiance, the obedience, or the power, or, as
would be said at this day, within the jurisdiction, of the
king.”).

     Appellants would find any allegiance requirement of no
moment because, as non-citizen nationals, American Samoans
already “owe[] permanent allegiance to the United States.” 8
U.S.C. § 1101(a)(22); see also Sailor’s Snug Harbor, 28 U.S.
at 155 (“[A]llegiance is nothing more than the tie or duty of
obedience of a subject to the sovereign under whose
protection he is; and allegiance by birth, is that which arises
from being born within the dominions and under the
protection of a particular sovereign.”). Yet, within the context
of the Citizenship Clause, “[t]he evident meaning of the[] . . .
words [“subject to the jurisdiction thereof”] is, not merely
subject in some respect or degree to the jurisdiction of the
United States, but completely subject to their political
                              11
jurisdiction, and owing them direct and immediate
allegiance.” Elk v. Wilkins, 112 U.S. 94, 102 (1884)
(emphasis added). It was on this basis that the Supreme Court
declined to extend constitutional birthright citizenship to
Native American tribes. See id. at 99 (“The Indian tribes,
being within the territorial limits of the United States, were
not, strictly speaking, foreign states; but they were alien
nations, distinct political communities . . . .”). As even the
dissent to Elk recognized, “it would be obviously inconsistent
with the semi-independent character of such a tribe, and with
the obedience they are expected to render to their tribal head,
that they should be vested with the complete rights—or, on
the other, subjected to the full responsibilities—of American
citizens. It would not for a moment be contended that such
was the effect of this amendment.” Id. at 119–20 (Harlan, J.,
dissenting). Even assuming a background context grounded
in principles of jus soli, we are skeptical the framers plainly
intended to extend birthright citizenship to distinct,
significantly self-governing political territories within the
United States’s sphere of sovereignty—even where, as is the
case with American Samoa, ultimate governance remains
statutorily vested with the United States Government. See
Downes, 182 U.S. at 305 (White, J., concurring) (doubting
citizenship naturally and inevitably extends to an acquired
territory regardless of context).

                             III

     Analysis of the Citizenship Clause’s application to
American Samoa would be incomplete absent invocation of
the sometimes contentious Insular Cases, where the Supreme
Court “addressed whether the Constitution, by its own force,
applies in any territory that is not a State.” Boumediene v.
Bush, 553 U.S. 723 (2008). See also King v. Morton, 520
F.2d 1140, 1153 (D.C. Cir. 1975) (“The Insular Cases, in the
                                12
manner in which the results were reached, the incongruity of
the results, and the variety of inconsistent views expressed by
the different members of the court, are, I believe, without
parallel in our judicial history.”).

     “The doctrine of ‘territorial incorporation’ announced in
the Insular Cases distinguishes between incorporated
territories, which are intended for statehood from the time of
acquisition and in which the entire Constitution applies ex
proprio vigore, and unincorporated territories [such as
American Samoa], which are not intended for statehood and
in which only [certain] fundamental constitutional rights
apply by their own force.” Commonwealth of N. Mariana
Islands v. Atalig, 723 F.2d 682, 688 (9th Cir. 1984).

      Appellants and Amici contend the Insular Cases have no
application because the Citizenship Clause textually defines
its own scope. See Examining Bd. of Engineers, Architects &
Surveyors v. Flores de Otero, 426 U.S. 572, 590 n.21 (1976)
(“[T]he Court in Dorr v. United States, 195 U.S. 138, 143
(1904) . . . [held] that the Constitution, except insofar as
required by its own terms, did not extend to the Philippines.”)
(emphasis added). We conclude the scope of the Citizenship
Clause, as applied to territories, may not be readily discerned
from the plain text or other indicia of the framers’ intent,
absent resort to the Insular Cases’ analytical framework. See
Boumediene, 553 U.S. at 726 (While the “Constitution has
independent force in the territories that [is] not contingent
upon acts of legislative grace[,] . . . because of the difficulties
and disruptions inherent in transforming . . . [unincorporated
territories] into an Anglo-American system, the Court adopted
the doctrine of territorial incorporation, under which the
Constitution applies . . . only in part in unincorporated
territories”).
                              13
     Amici Curiae suggest territorial incorporation doctrine
should not be expanded to the Citizenship Clause because the
doctrine rests on anachronistic views of race and imperialism.
But the Court has continued to invoke the Insular framework
when dealing with questions of territorial and extraterritorial
application. See id. at 756–64. Although some aspects of the
Insular Cases’ analysis may now be deemed politically
incorrect, the framework remains both applicable and of
pragmatic use in assessing the applicability of rights to
unincorporated territories. See id. at 758–59 (“[T]he Court
devised in the Insular Cases a doctrine that allowed it to use
its power sparingly and where it would be most needed” in
recognition of the “inherent practical difficulties of enforcing
all constitutional provisions always and everywhere.”). See
also Balzac v. Porto Rico, 258 U.S. 298, 312 (1922) (“The
Constitution . . . contains grants of power, and limitations
which in the nature of things are not always and everywhere
applicable and the real issue in the Insular Cases [is] . . .
which [] of [the Constitution’s] provisions [a]re applicable by
way of limitation upon the exercise of executive and
legislative power in dealing with new conditions and
requirements” arising in the territorial context).

     As the Supreme Court in Boumediene emphasized, the
“common thread uniting the Insular Cases . . . [is that]
questions of extraterritoriality turn on objective factors and
practical concerns, not formalism.” 553 U.S. at 764. While
“fundamental limitations in favor of personal rights” remain
guaranteed to persons born in the unincorporated territories,
id. at 758 (quoting Late Corp. of the Church of Jesus Christ of
Latter-Day Saints v. United States, 136 U.S. 1, 44 (1890)), the
Insular framework recognizes the difficulties that frequently
inure when “determin[ing] [whether a] particular provision of
the Constitution is applicable,” absent inquiry into the
impractical or anomalous. See id.; see also Downes, 182 U.S.
                                 14
at 292 (White, J., concurring) (“[T]he determination of what
particular provision of the Constitution is applicable,
generally speaking, in all cases, involves an inquiry into the
situation of the territory and its relations to the United
States.”).

                                      A

     American citizenship “is one of the most valuable rights
in the world today.” Kennedy v. Mendoza-Martinez, 372 U.S.
144, 160 (1963). “The freedoms and opportunities secured by
United States citizenship long have been treasured by persons
fortunate enough to be born with them, and are yearned for by
countless less fortunate.” Fedorenko v. United States, 449
U.S. 490, 522 (1981). Accordingly, even if the Insular
framework is applicable, Appellants cite to a bevy of cases to
argue citizenship is a fundamental right. See, e.g., Afroyim v.
Rusk, 387 U.S. 253 (1967); Schneider v. Rusk, 377 U.S. 163
(1964); Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963);
Trop v. Dulles, 356 U.S. 103 (1958) (plurality op.). But those
cases do not arise in the territorial context. Such decisions do
not reflect the Court’s considered judgment as to the existence
of a fundamental right to citizenship for persons born in the
United States’ unincorporated territories. Cf. Wong Kim Ark,
169 U.S. at 679. 7



7
  This Court, like the lower court, “is [also] mindful of the years of
past practice in which territorial citizenship has been treated as a
statutory, and not a constitutional right.” Tuaua, 951 F. Supp. 2d at
98. “[N]o one acquires a vested or protected right in violation of
the Constitution by long use . . . . Yet an unbroken practice . . .
openly [conducted] . . . by affirmative state action . . . is not
something to be lightly cast aside.” Walz v. Tax Comm’n of City of
New York, 397 U.S. 664, 678 (1970).
                                15
      “Fundamental” has a distinct and narrow meaning in the
context of territorial rights. It is not sufficient that a right be
considered fundamentally important in a colloquial sense or
even that a right be “necessary to [the] []American regime of
ordered liberty.” Wabol v. Villacrusis, 958 F.2d 1450, 1460
(9th Cir. 1990) (quoting Duncan v. Louisiana, 391 U.S. 145,
149 n.14 (1968)).         Under the Insular framework the
designation of fundamental extends only to the narrow
category of rights and “principles which are the basis of all
free government.” Dorr v. United States, 195 U.S. 138, 147
(1904) (emphasis added); Downes, 182 U.S. at 283
(“Whatever may be finally decided by the American people as
to the status of these islands and their inhabitants . . . they are
entitled under the principles of the Constitution to be
protected in life, liberty, and property . . . even [if they are]
not possessed of the political rights of citizens of the United
States.”).

     In this manner the Insular Cases distinguish as
universally fundamental those rights so basic as to be integral
to free and fair society. In contrast, we consider non-
fundamental those artificial, procedural, or remedial rights
that—justly revered though they may be—are nonetheless
idiosyncratic to the American social compact or to the Anglo-
American tradition of jurisprudence. E.g., Balzac, 258 U.S.
298 (constitutional right to a jury trial does not extend to
unincorporated territories as a fundamental right); see also
Downes, 182 U.S. at 282 (“We suggest, without intending to
decide, that there may be a distinction between certain natural
rights enforced in the Constitution by prohibitions against
interference with them, and what may be termed artificial or
remedial rights which are peculiar to our own system of
jurisprudence.”).
                                16
     We are unconvinced a right to be designated a citizen at
birth under the jus soli tradition, rather than a non-citizen
national, is a “sine qua non for ‘free government’” or
otherwise fundamental under the Insular Cases’ constricted
understanding of the term. Corp. of Presiding Bishop of
Church of Jesus Christ of Latter-Day Saints v. Hodel, 830
F.2d 374, 386 n.72 (D.C. Cir. 1987). Regardless of its
independently controlling force, we therefore adopt the
conclusion of Justice Brown’s dictum in his judgment for the
Court in Downes. See 182 U.S. at 282–83. “Citizenship by
birth within the sovereign’s domain [may be] a cornerstone of
[the Anglo-American] common law tradition,” Brief for
Petitioner-Appellant at 48, Tuaua v. United States, No. 13-
5272 (D.C. Cir. April 25, 2014), but numerous free and
democratic societies principally follow jus sanguinis—“right
of the blood”—where birthright citizenship is based upon
nationality of a child’s parents. 8 See Miller v. Albright, 523
U.S. 420, 477 (1998) (citing various authority “noting the
‘widespread extent of the rule of jus sanguinis.’”); Graziella
Bertocchi & Chiara Strozzi, The Evolution of Citizenship:
Economic and Institutional Determinants, 53 J.L. & ECON.
95, 99–100 (2010) (jus sanguinis has traditionally
predominated in civil law countries, whereas jus soli has
historically been the norm in common law countries).

     In states following a jus sanguinis tradition birth in the
sovereign’s domain—whether in an outlying territory, colony,
or the country proper—is simply irrelevant to the question of
citizenship. Nor is the asserted right so natural and intrinsic
to the human condition as could not warrant transgression in
civil society.     See generally Dorr, 195 U.S. at 147.

8
  “In the United States, nationality may be predicated either on jus
soli . . . or on jus sanguinis . . . .” Acheson v. Maenza, 202 F.2d
453, 459 (D.C. Cir. 1953) (the latter is conferred statutorily).
                               17
“[C]itizenship has no meaning in the absence of difference.”
Peter J. Spiro, The Impossibility of Citizenship, 101 MICH. L.
REV. 1492, 1509 (2003). The means by which free and fair
societies may elect to ascribe the classification of citizen must
accommodate variation where consistent with respect for
other, inherent and inalienable, rights of persons. To find a
natural right to jus soli birthright citizenship would give
umbrage to the liberty of free people to govern the terms of
association within the social compact underlying formation of
a sovereign state. Cf. Aristotle, Politics bk. 3, reprinted in
part in READINGS IN POLITICAL PHILOSOPHY 55, 87 (Francis
W. Coker ed., 1938) (“The basis of a democratic state is
liberty; which, according to the common opinion of men, can
only be enjoyed in such a state[.]”). 9

                                    B

     The absence of a fundamental territorial right to jus soli
birthright citizenship does not end our inquiry. “The decision
in the present case does not depend on key words such as
‘fundamental’ or ‘unincorporated territory[,]’ . . . but can be
reached only by applying the principles of the [Insular]
[C]ases, as controlled by their respective contexts, to the
situation as it exists in American Samoa today.” King, 520
F.2d at 1147. Cf. Boumediene, 553 U.S. at 758 (“It may well
be that over time the ties between the United States and any of
its unincorporated Territories strengthen in ways that are of
constitutional significance.”). “[T]he question is which
guarantees of the Constitution should apply in view of the
particular circumstances, the practical necessities, and the
9
   The case before us pertains only to the permissibility of
designating American Samoans as nationals, rather than citizens.
We need not decide whether constitutional impropriety would arise
if persons born in an unincorporated territory were also denied
national status.
                             18
possible alternatives which Congress had before it.” Reid,
354 U.S at 75.        In sum, we must ask whether the
circumstances are such that recognition of the right to
birthright citizenship would prove “impracticable and
anomalous,” as applied to contemporary American Samoa.
Id. at 74.

    Despite American Samoa’s lengthy relationship with the
United States, the American Samoan people have not formed
a collective consensus in favor of United States citizenship.
In part this reluctance stems from unique kinship practices
and social structures inherent to the traditional Samoan way
of life, including those related to the Samoan system of
communal land ownership. Traditionally aiga (extended
families) “communally own virtually all Samoan land, [and]
the matais [chiefs] have authority over which family members
work what family land and where the nuclear families within
the extended family will live.” King, 520 F.2d at 1159.
Extended families under the authority of matais remain a
fundamentally important social unit in modern Samoan
society.

     Representatives of the American Samoan people have
long expressed concern that the extension of United States
citizenship to the territory could potentially undermine these
aspects of the Samoan way of life. For example Congressman
Faleomavaega and the American Samoan Government posit
the extension of citizenship could result in greater scrutiny
under the Equal Protection Clause of the Fourteenth
Amendment, imperiling American Samoa’s traditional,
racially-based land alienation rules. Appellants contest the
probable danger citizenship poses to American Samoa’s
customs and cultural mores.
                                 19
     The resolution of this dispute would likely require
delving into the particulars of American Samoa’s present
legal and cultural structures to an extent ill-suited to the
limited factual record before us. See King, 520 F.2d at 1147
(“The importance of the constitutional right at stake makes it
essential that a decision in this case rest on a solid
understanding of the present legal and cultural development
of American Samoa. That understanding cannot be based on
unsubstantiated opinion; it must be based on facts.”). We
need not rest on such issues or otherwise speculate on the
relative merits of the American Samoan Government’s Equal
Protection concerns. The imposition of citizenship on the
American Samoan territory is impractical and anomalous at a
more fundamental level.

     We hold it anomalous to impose citizenship over the
objections of the American Samoan people themselves, as
expressed     through      their     democratically     elected
                 10
representatives.     See Brief for Intervenors, or in the
Alternative, Amici Curiae the American Samoa Government
and Congressman Eni F.H. Faleomavaega at 23–35, Tuaua v.
United States, No. 13-5272 (D.C. Cir. Aug. 25, 2014)
(opposing constitutional birthright citizenship). A republic of
people “is not every group of men, associated in any manner,
[it] is the coming together of . . . men who are united by
common agreement . . . .” MARCUS TULLIUS CICERO, DE RE
PUBLICA bk. I, ch. 25, 26–35 (George H. Sabine & Stanley B.

10
   We address only whether the Citizenship Clause mandates the
imposition of birthright citizenship where doing so overrides the
wishes of an unincorporated territory’s people. We do not doubt
Congress’s general authority to, in its discretion, naturalize persons
living in the United States’s unincorporated territories nor do we
question the expansive scope of birthright citizenship in the
incorporated territories or opine on the general scope of Congress’s
powers under the Territorial Clause, U.S. CONST. art. IV, § 3, cl. 2.
                                  20
Smith trans., Prentice Hall 1929). In this manner, we
distinguish a republican association from the autocratic
subjugation of free people. And from this, it is consequently
understood that democratic “governments . . . deriv[e] their []
powers from the consent of the governed,” Kennett v.
Chambers, 55 U.S. (14 How.) 38, 41 (1852); under any just
system of governance the fount of state power rests on the
participation of citizens in civil society—that is, through the
free and full association of individuals with, and as a part of,
society and the state. 11

     “Citizenship is the effect of [a] compact[;] . . . [it] is a
political tie.” Talbot v. Jansen, 3 U.S. (3 Dall.) 133, 141
(1795) (distinguishing citizenship from the feudal doctrine of
perpetual allegiance). “[E]very [] question of citizenship[] . . .
[thus] depends on the terms and spirit of [the] social
compact.” Id. at 142. The benefits of American citizenship
are not understood in isolation; reciprocal to the rights of
citizenship are, and should be, the obligations carried by all
citizens of the United States. See Trop v. Dulles, 356 U.S. 86,
92 (1958) (“The duties of citizenship are numerous, and the
discharge of many of these obligations is essential to the
security and well-being of the Nation.”); THE FEDERALIST NO.

11
   Cf. THE FEDERALIST NO. 22 (Alexander Hamilton) (“It has not a
little contributed to the infirmities of the existing federal system,
that it never had a ratification by the People. . . Owing its
ratification to the law of a State, it has been contended that the same
authority might repeal the law by which it was ratified. . . . The
possibility of a question of this nature proves the necessity of laying
the foundations of our national government deeper than in the mere
sanction of delegated authority. The fabric of American empire
ought to rest on the solid basis of the consent of the People. The
streams of national power ought to flow immediately from that
pure, original fountain of all legitimate authority.”) (emphasis
omitted).
                               21
14 (James Madison) (“[T]he kindred blood which flows in the
veins of American citizens, the mingled blood which they
have shed in defense of their sacred rights, consecrate their
Union.”).

     Citizenship is not the sum of its benefits. It is no less
than the adoption or ascription of an identity, that of “citizen”
to a particular sovereign state, and a ratification of those
mores necessary and intrinsic to association as a full
functioning component of that sovereignty. See Minor v.
Happersett, 88 U.S. (21 Wall.) 162, 165–66 (1874) (“There
cannot be a nation without a people. The very idea of a
political community, such as a nation is, implies an
association of persons for the promotion of their general
welfare. Each one of the persons associated becomes a
member of the nation formed by the association.”). At base
Appellants ask that we forcibly impose a compact of
citizenship—with its concomitant rights, obligations, and
implications for cultural identity12—on a distinct and
unincorporated territory of people, in the absence of evidence
that a majority of the territory’s inhabitants endorse such a tie
and where the territory’s democratically elected
representatives actively oppose such a compact.

   We can envision little that is more anomalous, under
modern standards, than the forcible imposition of citizenship



12
  See also, e.g., Robert B. Porter, The Demise of the Ongwehoweh
and the Rise of the Native Americans: Redressing the Genocidal
Act of Forcing American Citizenship Upon Indigenous Peoples, 15
HARV. BLACKLETTER L.J. 107, 169 (1999) (arguing that statutorily
“[f]orcing American citizenship upon Indigenous [Native
American] people [destructively] transformed [their] political
identity”).
                                 22
against the majoritarian will. 13 See, e.g., U.N. Charter arts. 1,
73 (recognizing self-determination of people as a guiding
principle and obliging members to “take due account of the
political aspirations of the peoples” inhabiting non-self-
governing territories under a member’s responsibility); 14
Atlantic Charter, U.S.-U.K., Aug. 14, 1941 (endorsing
“respect [for] the right of all peoples to choose the form of
government under which they will live”); Woodrow Wilson,
President, United States, Fourteen Points, Address to Joint
Session of Congress (Jan. 8, 1918) (“[I]n determining all []
questions of sovereignty the interests of the populations
concerned must have equal weight with the equitable claims
of the government whose title is to be determined.”) (Point
V). See also Tuaua, 951 F. Supp. 2d at 91 (“American
Samoans take pride in their unique political and cultural
practices, and they celebrate its history free from conquest or
involuntary annexation by foreign powers.”). To hold the
contrary would be to mandate an irregular intrusion into the
autonomy of Samoan democratic decision-making; an
exercise of paternalism—if not overt cultural imperialism—
offensive to the shared democratic traditions of the United
States and modern American Samoa. See King v. Andrus, 452
F. Supp. 11, 15 (D.D.C. 1977) (“The institutions of the
present government of American Samoa reflect . . . the
democratic tradition . . . .”).




13
     Complex questions arise where territorial inhabitants
democratically determine either to pursue citizenship or withdraw
from union with a state. Such scenarios may implicate the
reciprocal associational rights of the state’s current citizens or the
right to integrity of the sovereign itself.
14
   But see Medellin v. Texas, 552 U.S. 491 (2008).
                          23
                          IV

For the foregoing reasons the district court is

                                                  Affirmed.